JUSTICE COOK, dissenting: I respectfully dissent. In J.C., a case where the mother wanted to surrender her parental rights after a finding of neglect, this court upheld an order that the mother establish and maintain a regular course of visitation with her child. We did not address the question of enforcing that order by contempt. We upheld the visitation order while acknowledging that neither the Juvenile Court Act of 1987 (Ill. Rev. Stat. 1991, ch. 37, par. 801 — 1 et seq.) nor the Neglected Children Offense Act (Ill. Rev. Stat. 1991, ch. 23, par. 2359.9 et seq.) specifically allowed a court to order such visitation. In J.C., we noted that the best interests of the child were paramount and the trial judge was seeking to aid the minor. "If it becomes apparent that parental visitation is necessary in treatment of this disturbed child — so be it.” J.C., 248 Ill. App. 3d at 911, 617 N.E.2d at 1381. The visitation order in J.C. can be questioned. The parents had no option, they were ordered to have visitation, but DCFS could terminate visitation if DCFS determined that visitation was "not appropriate.” It must be anticipated that the parents in J.C. would engage in visitation which was "not appropriate,” in order to gain their purpose, and that such visitation would itself be harmful to the child. In the present case, visitation coerced by the court appears even less justifiable than in J.C. Respondent’s actions certainly warranted the criticism of the trial court. We frequently see these orders that respondent cooperate fully with DCFS, including establishing a regular course of visitation with the children. Violation of these orders, however, usually results in termination of parental rights, not contempt. In my view, enforcement by contempt is an abuse of discretion, at least in the absence of exceptional circumstances not shown to be present here. "A court order literally requiring an unwilling noncustodial parent to visit, on pain of contempt, is absurd and counterproductive. Apart from the enforcement problems the order would raise, visitation that resulted primarily from the noncustodial parent’s desire to avoid contempt proceedings could hardly fulfill its usual' beneficial functions for the child.” (Novinson, "Post-Divorce Visitation: Untying the Triangular Knot,” 1983 U. Ill. L. Rev. 121, 196 (1983) (hereinafter Novinson).) The only legitimate reason for a visitation order is to benefit the child. The child should not "be made a martyr to the court’s legitimate outrage” over the parent’s conduct. (Novinson, at 192.) It is not appropriate to order a parent to perform parental duties when that performance will be difficult to measure, will result at best in an empty ritual, and most likely will be further harmful to the child. This is not to say that a parent may not be held responsible, for example, in dissolution of marriage cases, for the financial burdens resulting from missed visitations. Entirely different considerations apply where it is the child, or a custodial parent, who resists visitation. See Novinson, at 179, 192.